Case 2:20-cv-02131-DDP-JPR Document 83 Filed 09/13/21 Page 1 of 9 Page ID #:1136



  1
  2
  3                                                                        O
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11   SATA Gmbh & CO. KG,               )   Case No. CV 20-02131 DDP (JPRx)
                                        )
 12                      Plaintiff,     )
                                        )   ORDER DENYING PLAINTIFF’S MOTION
 13         v.                          )   TO DISMISS COUNTERCLAIM
                                        )
 14   CENTRAL PURCHASING LLC,           )
                                        )   [Dkt 67, 68]
 15                      Defendants.    )
                                        )
 16
            Presently before the court is Plaintiff SATA GmbH & Co. KG
 17
      (“SATA”)’s Motion to Dismiss Counterclaim.        Having considered the
 18
      submissions of the parties and heard oral argument, the court
 19
      denies the motion and adopts the following Order.
 20
      I.    Background
 21
            Plaintiff SATA GmbH & Co. KG (“SATA”) manufactures, among
 22
      other things, paint spray guns.       (First Amended Complaint (“FAC”) ¶
 23
      8.)   SATA also owns a design patent, U.S. D552,213 (“the Patent”),
 24
      in an ornamental design for a paint spray gun.         (Id. ¶ 23.)
 25
      Harbor Freight also sells paint spray guns.         (Id.   ¶¶ 14, 16.)       In
 26
      1999, SATA brought suit against Harbor Freight, alleging trade
 27
      dress infringement and associated claims related to Harbor
 28
      Freight’s sale of paint spray guns.       (Id. ¶ 14.)      In 2000, the
Case 2:20-cv-02131-DDP-JPR Document 83 Filed 09/13/21 Page 2 of 9 Page ID #:1137



  1   parties settled all claims and entered into a Settlement Agreement
  2   (“the Agreement”).    (Id.)    The Agreement included a confidentiality
  3   provision, under which both parties agreed not to disclose the
  4   Agreement, or its terms, to third parties.1         (FAC, Ex. A ¶ 18.)
  5        In 2020, SATA filed the instant action for patent infringement
  6   and breach of the 2000 Agreement.         SATA filed the Agreement on the
  7   publicly-accessible court docket as Exhibit A to SATA’s original
  8   Complaint.   (Dkt. 1.)    The next day, counsel for Harbor Freight
  9   contacted SATA’s counsel, contending that SATA’s public filing of
 10   the Agreement constituted breach of the Agreement’s confidentiality
 11   provision, and requesting that SATA take remedial steps to shield
 12   the Agreement from public view.       (Declaration of Dakota S. Speas in
 13   Opposition to Motion to Dismiss Counterclaim, Ex. 1.)          SATA’s
 14   counsel replied that the Agreement was “accidentally filed in open
 15   court,” and represented that SATA was taking steps to “rectify” the
 16   situation.   (Id.)   That same day, SATA filed an emergency motion to
 17   seal the Complaint, arguing that the existence of the
 18   confidentiality provision within the Agreement constituted good
 19   cause to seal the Complaint.      (Dkt. 10.)    This Court granted SATA’s
 20   emergency motion the following day.        (Dkt. 6, 10.)
 21        Harbor Freight alleges that, notwithstanding the eventual
 22   sealing of SATA’s Complaint, the confidential Agreement was
 23   publicly accessible through the court’s electronic system and
 24   through third party websites.      (Counterclaim ¶ 9.)      Although Harbor
 25
 26        1
             The Agreement recognized that SATA might need to disclose
      information about the Agreement “in connection with its ongoing
 27   policing efforts,” and allowed SATA to do so, provided that any
      third party also agreed to treat information about the Agreement as
 28   confidential.

                                            2
Case 2:20-cv-02131-DDP-JPR Document 83 Filed 09/13/21 Page 3 of 9 Page ID #:1138



  1   Freight requested that SATA facilitate the removal of the Agreement
  2   from third party services, SATA allegedly declined to respond to
  3   that request or to make any remedial efforts to contact third-party
  4   services.    (Id. ¶¶ 11-12.)    Harbor Freight therefore undertook its
  5   own efforts to contact third-party websites and ensure that
  6   Agreement was no longer publicly accessible.         (Id. ¶¶ 12, 14.)
  7   Harbor Freight later filed a counterclaim against SATA in the
  8   instant action, alleging that SATA violated the confidentiality
  9   provision of, and therefore breached, the Agreement by filing the
 10   Agreement publicly.     SATA now moves to dismiss Harbor Freight’s
 11   breach of contract counterclaim.
 12   II.    Legal Standard
 13          A complaint will survive a motion to dismiss when it
 14   “contain[s] sufficient factual matter, accepted as true, to state a
 15   claim to relief that is plausible on its face.”         Ashcroft v. Iqbal,
 16   556 U.S. 662, 678 (2009)(quoting Bell Atl. Corp. v. Twombly, 550
 17   U.S. 544, 570 (2007)). When considering a Rule 12(b)(6) motion, a
 18   court must “accept as true all allegations of material fact and
 19   must construe those facts in the light most favorable to the
 20   plaintiff.”    Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000).
 21   Although a complaint need not include “detailed factual
 22   allegations,” it must offer “more than an unadorned,
 23   the-defendant-unlawfully-harmed-me accusation.” Iqbal,556 U.S. at
 24   678.    Conclusory allegations or allegations that are no more than a
 25   statement of a legal conclusion “are not entitled to the assumption
 26   of truth.” Id. at 679. In other words, a pleading that merely
 27   offers “labels and conclusions,” a “formulaic recitation of the
 28   elements,” or “naked assertions” will not be sufficient to state a

                                            3
Case 2:20-cv-02131-DDP-JPR Document 83 Filed 09/13/21 Page 4 of 9 Page ID #:1139



  1   claim upon which relief can be granted. Id. at 678 (citations and
  2   internal quotation marks omitted).
  3        “When there are well-pleaded factual allegations, a court
  4   should assume their veracity and then determine whether they
  5   plausibly give rise to an entitlement of relief.”         Iqbal,556 U.S.
  6   at 679.   Plaintiffs must allege “plausible grounds to infer” that
  7   their claims rise “above the speculative level.”         Twombly, 550 U.S.
  8   at 555-56.    “Determining whether a complaint states a plausible
  9   claim for relief” is “a context-specific task that requires the
 10   reviewing court to draw on its judicial experience and common
 11   sense.”   Iqbal, 556 U.S. at 679.
 12   III. Discussion
 13        A.      Mitigation damages
 14        SATA contends that Harbor Freight’s breach of contract
 15   counterclaim does not adequately allege damages resulting from
 16   SATA’s public filing of the confidential Agreement.          Damages are,
 17   of course, “[a]n essential element of a claim for breach of
 18   contract.”    St. Paul Fire & Marine Ins. Co. v. Am. Dynasty Surplus
 19   Lines Ins. Co., 101 Cal. App. 4th 1038, 1060 (2002).          The
 20   counterclaim alleges that Harbor Freight “expended resources to
 21   have its attorneys mitigate harm by SATA’s breach by interacting
 22   with numerous third parties to get the publicly-filed materials
 23   removed from publicly-accessible platforms.”         (Counterclaim ¶ 14.)
 24   The counterclaim further alleges that members of the public,
 25   including Harbor Freight’s competitors, were able to learn the
 26   terms of the confidential Agreement.       (Counterclaim ¶¶ 9-14.)
 27        It is well-settled “that an injured party who makes a
 28   reasonable attempt to mitigate his damages is allowed to recover

                                            4
Case 2:20-cv-02131-DDP-JPR Document 83 Filed 09/13/21 Page 5 of 9 Page ID #:1140



  1   the cost of such reasonable mitigation effort as damages from the
  2   party who breached the contract.”         Brandon & Tibbs v. George
  3   Kevorkian Acct. Corp., 226 Cal. App. 3d 442, 462 (1990); see also
  4   Barnes v. Berendes, 139 Cal. 32, 36 (1903).         Nevertheless, SATA
  5   contends that Harbor Freight cannot recover its mitigation expenses
  6   because those expenses were incurred in the form of attorney’s
  7   fees.   As an initial matter, the counterclaim does not characterize
  8   the expenses as “attorney’s fees,” but rather alleges that
  9   attorneys “interacted” with third-party services to ensure that the
 10   confidential Agreement was removed from publicly-accessible
 11   platforms.   In any event, SATA reads too much into cases stating,
 12   in the insurance context, that attorney’s fees do not constitute
 13   “damages” for the purpose of triggering insurance coverage.           See,
 14   e.g., Travelers Prop. Cas. Co. of Am. v. KFx Med. Corp., 637 F.
 15   App’x 989, 991 (9th Cir. 2016) (unpublished disposition); Great Am.
 16   E & S Ins. Co. v. Theos Med. Sys., Inc., 357 F. Supp. 3d 953, 967
 17   (N.D. Cal. 2019) (“[Defendant] does not appear to dispute that
 18   attorneys’ fees and sanctions are not covered as ‘damages’ under
 19   the [insurance] policies.      The Court finds that under California
 20   law, attorneys’ fees do not constitute covered ‘damages.’”
 21   (emphasis added) (internal citation omitted); Combs v. State Farm
 22   Fire & Cas. Co., 143 Cal. App. 4th 1338, 1345 (2006) (“Attorney fee
 23   awards may not normally be considered as ‘damages’ in that they do
 24   not compensate claimants for the injury for which they brought
 25   suit.”) (emphasis added); Cutler-Orosi Unified Sch. Dist. v. Tulare
 26   Cty. Sch. etc. Auth., 31 Cal. App. 4th 617, 631 (1994).          As the
 27   Cutler-Orosi court, looking to analogous civil rights cases
 28   involving fee-shifting provisions, explained, “attorney’s fees,”

                                            5
Case 2:20-cv-02131-DDP-JPR Document 83 Filed 09/13/21 Page 6 of 9 Page ID #:1141



  1   i.e. those incurred litigating a matter, are best understood as
  2   part of litigation costs, rather than as “‘damages’ as the term is
  3   used in its ordinary and popular sense, that is, compensation paid
  4   to a party for the loss or detriment suffered because of the
  5   wrongful act of another.”      Cutler-Orosi, 31 Cal. App. 4th at 631-
  6   32.
  7         Here, however, the damages sought are intended to compensate
  8   Harbor Freight for the expenses it incurred as a result of SATA’s
  9   wrongful publication of the confidential Agreement.          In similar
 10   circumstances, at least one court has considered “legal expenses”
 11   as recoverable mitigation damages.        See USA Wheel & Tire Outlet
 12   #£2, Inc. v. United Parcel Serv. Inc., No. SACV 13-0403-DOC MLG,
 13   2014 WL 197733, at *5 (C.D. Cal. Jan. 14, 2014).         Here, moreover,
 14   Harbor Freight does not seek “attorney’s fees” in the traditional,
 15   litigation cost-related sense of the term.        Rather, Harbor Freight
 16   seeks to recover for remedial efforts made, with third parties and
 17   outside the litigation context, by individuals who happen to be
 18   attorneys.    SATA has not put forth, nor can this Court discern, any
 19   principled reason why these same mitigation efforts would
 20   constitute recoverable damages if undertaken by non-lawyers, yet
 21   cannot qualify as “damages” here because attorneys played some
 22   role.2
 23         B.     Propriety of Sealing
 24         SATA argues, in the alternative, that the Counterclaim must be
 25   dismissed because the confidential Settlement Agreement “does not
 26
 27         2
             Whether these attorney-led efforts were a reasonable
      expenditure of Harbor Freight’s resources is an entirely different
 28   question, not presently before the court.

                                            6
Case 2:20-cv-02131-DDP-JPR Document 83 Filed 09/13/21 Page 7 of 9 Page ID #:1142



  1   meet the criteria for sealing,” and therefore SATA’s publication of
  2   the Agreement “cannot constitute a breach.”         (Motion at 12.)    Even
  3   putting aside the fact that it was SATA, not Harbor Freight, that
  4   requested the belated, emergency sealing of the Agreement in this
  5   case, SATA’s argument is a non-sequitur, and conflates the distinct
  6   issues of confidentiality and sealing.
  7        Harbor Freight does not appear to dispute that “there is a
  8   strong presumption of public access” to court records, nor that
  9   many records may only be sealed for “compelling reasons.”           Kamakana
 10   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).3
 11   Courts must balance the public’s interest in access against a
 12   private party’s interest in secrecy.       Ctr. for Auto Safety v.
 13   Chrysler Grp., LLC, 809 F.3d 1092, 1097 (9th Cir. 2016).           Examples
 14   of compelling reasons warranting sealing include preventing the
 15   circulation of libelous statements or “sources of business
 16   information that might harm a litigant’s competitive standing.”
 17   Id. (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598
 18   (1978)).   Without divulging the particulars of the Agreement, the
 19   court is satisfied that the business information therein, which the
 20   parties agreed to keep confidential, is sufficiently sensitive to
 21   warrant the continued sealing of the Agreement.
 22        Nothing in this Order should be read to suggest that the mere
 23   existence of a confidentiality provision is sufficient to justify
 24   the sealing of a settlement agreement, or any other agreement
 25   between two private parties.      “Confidential” and “worthy of
 26
           3
             A lower, good cause standard applies to matters that are
 27   only tangentially related to the merits of the case, such as many
      discovery issues. See Ctr. for Auto Safety v. Chrysler Grp., LLC,
 28   809 F.3d 1092, 1097, 1101 (9th Cir. 2016).

                                            7
Case 2:20-cv-02131-DDP-JPR Document 83 Filed 09/13/21 Page 8 of 9 Page ID #:1143



  1   sealing” are not coterminous.      Courts will and must exercise
  2   independent judgment in deciding whether a record should be sealed.
  3   See Ctr. for Auto Safety, 809 F.3d at 1097.         But the court is not
  4   aware of, nor has SATA cited, any authority for the proposition
  5   that the viability or enforceability of a confidentiality provision
  6   is in any way dependent upon a court’s decision to seal or unseal
  7   information that a party agreed to keep secret.         In other words,
  8   whether a document is confidential and whether that document should
  9   be sealed are, for the most part, two distinct questions.           For
 10   example, the fact that a document “may lead to a litigant’s
 11   embarrassment, incrimination, or exposure to further litigation
 12   will not, without more, compel the court to seal its records.”
 13   Kamakana, 447 F.3d at 1179.      But a desire to avoid embarrassment is
 14   precisely the type of consideration that might lead parties to
 15   enter into a confidentiality agreement.        A party who breaches such
 16   an agreement cannot escape liability for any resulting damages
 17   simply because a court later determines that the public’s interest
 18   in government transparency outweighs the opposing party’s interest
 19   in avoiding ignominy.
 20         Thus, even if this Court were to agree with SATA that the
 21   Agreement here should not be sealed, Harbor Freight’s counterclaim
 22   for breach of the confidentiality provision would not be moot.
 23   IV.   Conclusion
 24         For the reasons stated above, SATA’S Motion to Dismiss
 25   //
 26   //
 27   //
 28   //

                                            8
Case 2:20-cv-02131-DDP-JPR Document 83 Filed 09/13/21 Page 9 of 9 Page ID #:1144



  1   Counterclaim is DENIED.
  2
      IT IS SO ORDERED.
  3
  4
      Dated: September 13, 2021
  5                                                DEAN D. PREGERSON
                                                   United States District Judge
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            9
